OPINION — AG — ** OPEN MEETING ACT — MUNICIPALITY — COMMITTEES ** PURSUANT TO THE OPEN MEETING ACT, 25 O.S. 301 [25-301] ET SEQ., AS AMENDED, WHEN A SUBORDINATE ENTITY, CREATED BY A PARENT ENTITY THAT IS SUBJECT TO THE OPEN MEETING LAW, EXERCISES ACTUAL OR DE FACTO DECISION MAKING AUTHORITY, THE SUBORDINATE ENTITY MUST COMPLY WITH THE OPEN MEETING LAW. WHETHER A SUBORDINATE ENTITY ESTABLISHED BY A PARTICULAR CITY COMMISSION IS EXERCISING ACTUAL OR DE FACTO DECISION MAKING AUTHORITY IS A FACTUAL QUESTION THAT THE A.G. CANNOT ADDRESS. (SUBORDINATE, PLANNING COMMITTEE, CITIZEN ADVISORY COMMITTEE) CITE: 25 O.S. 201 [25-201] 25 O.S. 301 [25-301], 25 O.S. 304 [25-304] (RICHARD MILDREN) ** SEE OPINION NO. 90-517 (1990)